DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, 10, 12, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Appl. Publ. No. US2020/0409429 to Hsu.  Referring to claim 1, Hsu discloses a foldable display device (Fig. 1) comprising: a display panel (93) including a foldable display area (i.e., center portion, see Fig. 7); 

a first panel support member (91) supporting the display panel (93), the first panel support member (91) overlapping a first area of the display panel (e.g., the right side portion); a second panel support member (92) supporting the display panel, the second panel support member (92) overlapping a second area of the display panel (e.g., the left side portion); and a hinge device (1) including base hinge devices (3 and 4, Fig. 9) coupled to the first panel support member and the second panel support member to guide folding and unfolding of the display panel with respect to virtual rotation axes (not numbered).  See Figs. 1, 7 and 9.
	Referring to claim 2, Hsu discloses the device as claimed, wherein the hinge device further comprises: a first base plate (31, Fig. 9) coupled to the first panel support member (91); a second base plate (41, Fig. 9) coupled to the second panel support member (92); and a hinge cover (2) supporting the base hinge devices (3 and 4), wherein each of the base hinge devices comprises: a first rotor (32) coupled to the first base plate (31) to rotate along a first virtual rotation axis (i.e., through hole 511) of the virtual rotation axes; and a second rotor (42) coupled to the second base plate (41) to rotate along a second virtual rotation axis (i.e., through hole 611) of the virtual rotation axes (see Fig. 9).


Referring to claim 3, Hsu discloses the device as claimed, wherein each of the base hinge devices (3 and 4) further comprises a bracket (231 and 241) supporting the first rotor (32) and the second rotor (42) on an inner side surface of the hinge cover (2) and guiding a rotational movement of the first rotor and the second rotor (Fig. 9).
	Referring to claim 5, Hsu discloses the device as claimed, wherein the base hinge devices (3 and 4)comprise a first base hinge device (3) including the first rotor (32) that includes: a curved surface (lower part of 32, not numbered) having a diameter corresponding to the first rotation axis; and a groove (inner portion of 32, not numbered) recessed in an arc shape on the curved surface.  See Fig. 9.
	Referring to claim 6, Hsu discloses the device as claimed, wherein the groove of the first rotor (32) is fitted to the bracket (231).  See Fig. 9.
	Referring to claim 7, Hsu discloses the device as claimed, wherein the first rotor (32) has a shape bent along a rotation radius corresponding to the first rotation axis, and the first rotor (32) includes a torque assist member (325) extending in a direction parallel to the first rotation axis from a side surface of the first rotor (32).  See Fig. 9.


Referring to claim 9, Hsu discloses the device as claimed, wherein the second rotor (42) included in the first base hinge device has the same shape as the first rotor (32) and is disposed on the bracket (241) so as to be rotationally symmetrical to the first rotor.  See Fig. 9.
Referring to claim 10, Hsu discloses the device as claimed, wherein the first base hinge device (3 and 4) further comprises an auxiliary bracket (22) disposed between the first rotor (32) and the second rotor (42), and overlapping at least a portion of the torque assist member (325) of the first rotor and at least a portion of a torque assist member (425) of the second rotor (42).  See Fig. 9.
Referring to claim 12, Hsu discloses the device as claimed, wherein the base hinge devices comprise a second base hinge device including a first rotor that includes: a curved surface having a diameter corresponding to the first rotation axis; and a surface protruding in an arc shape on the curved surface (Figs. 1-4). 
Referring to claim 13, Hsu discloses the device as claimed, wherein the first rotor included in the second base hinge device further comprises a torque assist member having a shape bent along a rotation radius corresponding to the first rotation axis and extending in a direction parallel to the first rotation axis from a side surface of the first rotor (Figs 1-4)..  

Referring to claim 20, Hsu discloses a hinge device (1) for a foldable display device, the hinge device comprising: a first base plate (31) coupled to a first panel support member (91); a second base plate (41) coupled to a second panel support member (92); base hinge devices (3 and 4) coupled to the first panel support member (91) and the second support member (92); and a hinge cover (2) supporting the base hinge devices (3 and 4), wherein each of the base hinge devices includes: a first rotor (32) coupled to the first base plate (31) to rotate along a first virtual rotation axis; a second rotor (42) coupled to the second base plate (41) to rotate along a second virtual rotation axis; and a bracket (231 and 
241) supporting the first rotor (32) and the second rotor (42) on an inner side surface of the hinge cover (2) and guiding a rotational movement of the first rotor (32) and the second rotor (42).  See Figs. 1, 7 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 


considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.  Referring to claim 4, Hsu discloses the device as substantially claimed, 
except for the bracket (231/241) includes one of polyoxymethylene (POM) and stainless steel (STS).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  See in re Leshin, 125 USPQ.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsu to utilize one of “POM” and “STS” for the bracket in the hinge device, since these materials are well known for their durability and light weight.


Referring to claim 8, Hsu discloses the device as substantially claimed, except for at least one surface of the torque assist member includes grooves.  Official Notice is taken that that it is well known in the art of electronic devices to provide grooves on the surface of a torque assist member of a hinge to increase the amount of friction between associated parts.  
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hsu as claimed in order to ensure the torque assist member remains stable during its turning moment within the hinge device.
Referring to claim 11, Hsu discloses the device as substantially claimed, except for wherein the first base hinge device further comprises a lubricant applied between the auxiliary bracket and the torque assist member of the first rotor or the second rotor.  It is notoriously old and well-known in the art of electronic devices to apply lubricant between associated parts in a hinge device.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a lubricant applied between the auxiliary bracket and the torque assist member of the first rotor or 


the second rotor, since this would provide reliable rotation of the hinge device when needed.
Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim 14 includes the specific limitations of “a side surface opposite to the side surface to which the torque assist member Is coupled in the first rotor has a cross section of a spiral shape, which is cut in a diagonal direction.”  These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claims 15-19 depend, either directly or indirectly, from claim 14 and are therefore allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS 

whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 21, 2022